DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            MERLE J. STOKES,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D14-945

                               [March 6, 2019]


   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 561991CF000970A.

  Diamond R. Litty, Public Defender, and Usha Maharajh, Assistant
Public Defender, Stuart, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

                        ON MOTION FOR REHEARING

PER CURIAM.

    We grant appellant’s motion for rehearing and withdraw our opinions
dated January 9, 2019, and February 22, 2017. 1

    As to appellant’s life sentence for murder with eligibility for parole after
25 years on Count I, we affirm. See Franklin v. State, 258 So. 3d 1239 (Fla.
2018); State v. Michel, 257 So. 3d 3 (Fla. 2018).

    As to appellant’s consecutive life sentences for the non-homicide
offenses on Counts II and III, we reverse and remand for resentencing
pursuant to the sentencing provisions enacted in Chapter 2014–220, Laws
of Florida. Lawton v. State, 181 So. 3d 452 (Fla. 2015).

1 Because we are issuing a new opinion, the February 3 and March 27, 2017
stays of mandate from our prior opinion are now moot.
    As to appellant’s consecutive 30-year sentence for aggravated battery
on a person over 65 years of age on Count IV, we affirm based on Hart v.
State, 246 So. 3d 417 (Fla. 4th DCA 2018) (en banc). As we did in Hart,
we again certify conflict with Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA
2018); Blount v. State, 238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State,
235 So. 3d 957 (Fla. 2d DCA 2017); Alfaro v. State, 233 So. 3d 515 (Fla.
2d DCA 2017); and Burrows v. State, 219 So. 3d 910 (Fla. 5th DCA 2017).

   Affirmed in part; reversed in part.
GROSS, MAY and LEVINE, JJ., concur.

                           *          *       *




                                      2